DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020, 06/04/2020, 08/21/2020, 10/22/2020, 10/29/2020, and 11/04/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2 recites the limitation ““and having a correlation between a temperature and an electrical resistance value…” It is unclear whether this limitation refers to the operational amplifier or the output from the operational amplifier. Examiner suggests amending claim 2 to make clear to which structure the limitation is referred.
	Claim 2 recites the limitation “the first circuit and the second circuit including a first switch and a second switch, respectively…” It is unclear whether both the first and second circuits have a first and second switch, or if either circuit has both switches. Examiner suggests amending claim 2 to assign the appropriate switch or switches to the appropriate circuit or circuits. 
	Claim 2 recites the limitation “and being configured such that an electrical resistance value of the second circuit is larger than an electrical resistance value of the first circuit…” It is unclear how resistance is being measured for the first and second circuits since Applicant has not disclosed any structures for the first and second circuits. Examiner suggest amending claim 2 to include any structures associated with the first and second circuits.


Claim 18 recites the limitation “a second region in which a maximum voltage is lower than a maximum voltage in the first region…” It is unclear how the maximum voltages of the first and second regions are being determined since Applicant does not claim any structures or functions for the first and second regions that would insinuate how a voltage could be determined, maximum or otherwise. Examiner suggests amending claim 18 to include any structures that would be found in the first and second regions that could be measured for a voltage. 
	Claim 19 recites the limitation “and having a correlation between a temperature and an electrical resistance value…” It is unclear whether this limitation refers to the comparator or the output from the comparator. Examiner suggests amending claim 19 to make clear to which structure the limitation is referred.
Claim 19 recites the limitation “the first circuit and the second circuit including a first switch and a second switch, respectively…” It is unclear whether both the first and second circuits have a first and second switch, or if either circuit has both switches. Examiner suggests amending claim 19 to assign the appropriate switch or switches to the appropriate circuit or circuits. 
	Claim 19 recites the limitation “and being configured such that an electrical resistance value of the second circuit is larger than an electrical resistance value of the first circuit…” It is unclear how resistance is being measured for the first and second 
	Claim 20 recites the limitation “and having a correlation between a temperature and an electrical resistance value…” It is unclear whether this limitation refers to the comparator or the output from the comparator. Examiner suggests amending claim 20 to make clear to which structure the limitation is referred.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-9, 13, 15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dendy et al (US 2018/0027878) in view of Scherer et al (US 2004/0056210).
Regarding claim 1, Dendy discloses a control device (Fig. 6) for an aerosol inhalation device, the device comprising: 
an operational amplifier (Fig. 6 #947 operational amplifier) configured to perform output according to a voltage applied to a load configured to heat an aerosol source (Fig. 6 shows the output of the #14 heater connecting to the non-converting input of the #947 op-amp.) and having a correlation between a temperature and an electrical resistance value (Examiner interprets the limitation of the output having a correlation between temperature and resistance to be inherent. The relationship between temperature and resistance is well known and is shown in the equation
Resistance = R(initial)[1+ alpha (T(final) - T(initial)]); 
a control unit (Fig. 6 #905 microcontroller) configured to perform processing based on the voltage according to the output ([0116] lines 5-8 ---“ The resistance measurement circuit 94 is also electrically connected to the ADC 9052, the DAC 9054 and a resistance measurement enable terminal 956 at the microcontroller 905.”); 
wherein the device (Fig. 6) further comprises a circuit (Fig. 6 #200 control circuit) configured to electrically connect a power supply (Fig. 2 #1 battery)  and the load (Fig. 6 #14 heater), the circuit (Fig. 6 #200 control circuit) is formed by a first region (Shown in the figure below), and a second region (Shown in the figure below) in which a maximum voltage is lower than a maximum voltage in the first region (Applicant does not reference any structures in the first or second regions where a voltage could be measured. Nonetheless, a skilled artisan is capable of adjusting the voltage of the signal being output by the op-amp to be lower than the voltages going in to the op-amp.), or an applied voltage is lower than a voltage applied to the first region. 

    PNG
    media_image1.png
    649
    780
    media_image1.png
    Greyscale


Nonetheless, Scherer teaches a diode having an anode electrically connected to one of an inverting input terminal and a noninverting input terminal of the operational amplifier (Fig. 4A #302 logarithmic amplifier. The logarithmic amplifier is a well know circuit component and is known to have a diode connected to an op-amp in the claimed configuration.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the op-amp and resistor of Dendy with the op-amp and diode as taught by Scherer for the purpose of amplifying a wide dynamic range of the output signal. ([0067])
Regarding claim 2, Dendy discloses a control device (Fig. 6) for an aerosol inhalation device, the device comprising: 
an operational amplifier (Fig. 6 #947 operational amplifier) configured to perform output according to a voltage applied to a load configured to heat an aerosol source (Fig. 6 shows the output of the heater connecting to the non-converting input of the op-amp.) and having a correlation between a temperature and an electrical resistance value (Examiner interprets the limitation of the output having a correlation between temperature and resistance to be well known in the art. Temperature affects resistance.); 
(Fig. 6 #905 microcontroller) configured to perform processing based on the voltage according to the output (The input terminal ADC for the microcontroller is connected to the output of the op-amp);  
wherein the device further comprises a first circuit (Shown in the figure below) and a second circuit (Shown in the figure below), which are electrically connected in parallel (The figure below shows the first and second circuits connected in parallel.) between a power supply (Fig. 2 #1 battery) and the load (Fig. 6 #14 heater), the first circuit (Shown in the figure below) and the second circuit (Shown in the figure below) including a first switch (Fig. 6 #945 heater power control circuit) and a second switch (Fig. 6 #946 resistance measurement switch circuit), respectively, and 
being configured such that an electrical resistance value of the second circuit is larger than an electrical resistance value of the first circuit (The first circuit is shown as having no circuit elements that would add any resistance value to the circuit. The second circuit is shown with resistor R1. The resistance value of the second circuit is higher than the first.), and the control unit (Fig. 6 #905 microcontroller) is further configured to acquire the voltage according to the output of the operational amplifier (Fig. 6 #947 operational amplifier) during a time when the second switch (Fig. 6 #946 resistance measurement switch circuit) is in an ON state (The output of the second circuit is connected to an input of the op-amp. The output from the op-amp is connected to the input of the microcontroller. The microcontroller will acquire a voltage when the second switched is in an ON state or not.).


    PNG
    media_image2.png
    649
    780
    media_image2.png
    Greyscale

However, Dendy does not disclose a diode having an anode electrically connected to one of an inverting input terminal and a noninverting input terminal of the operational amplifier.
Nonetheless, Scherer teaches a diode having an anode electrically connected to one of an inverting input terminal and a noninverting input terminal of the operational amplifier (Fig. 4A #302 logarithmic amplifier. The logarithmic amplifier is a well-known circuit component and is known to have a diode connected to an op-amp in the claimed configuration.).
([0067])
Regarding claim 3, Dendy in view of Scherer teaches the control device as appears above (see the rejection of claim 1), and Scherer further teaches wherein the anode of the diode is electrically connected to the first region (The teachings of Scherer place the anode of the diode in the first region when the diode along with the op-amp of Scherer is placed in the circuit of Dendy.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the op-amp and resistor of Dendy with the op-amp and diode as taught by Scherer for the purpose of amplifying a wide dynamic range of the output signal. ([0067])
Regarding claim 4, Dendy in view of Scherer teaches the control device as appears above (see the rejection of claim 1), and Dendy further teaches wherein the load (Fig. 6 #14 heater) is electrically connected to or included in the first region (Fig. 6 shows the heater connected to the first region.).
Regarding claim 5, Dendy in view of Scherer teaches the control device as appears above (see the rejection of claim 4), and Dendy teaches further comprising a converter (Fig. 6 #9054 digital to analog converter (DAC)) configured to output a predetermined voltage to be applied to the first region (The output of the DAC is connected to NODE7 in the first region.).
Regarding claim 6, Dendy in view of Scherer teaches the control device as appears above (see the rejection of claim 5), and Dendy further teaches wherein the converter (Fig. 6 #9054 digital to analog converter (DAC)) comprises a switching regulator (A DAC is a switching regulator.).
Regarding claim 7, Dendy in view of Scherer teaches the control device as appears above (see the rejection of claim 5), and Dendy further teaches wherein the converter (Fig. 6 #9054 digital to analog converter (DAC)) is further configured to output a voltage that prevents a forward current flowing to the diode from exceeding an allowable value and allows the load to generate an aerosol (Applicant claims special no structures, special configurations, or any special values for any of the circuit elements, other than what is presented in the claims, that would allow one of ordinary skill in the art to understand what voltages are necessary to achieve the claimed function. Examiner interprets that the DAC taught by the prior art is capable of performing the claimed function of outputting a voltage.)
Regarding claim 8, Dendy in view of Scherer teaches the control device as appears above (see the rejection of claim 5), and Dendy further teaches wherein the converter (Fig. 6 #9054 digital to analog converter (DAC)) is further configured to be able to output a plurality of voltages or voltages in a range, the voltages preventing a forward current flowing to the diode from exceeding an allowable value and allowing the load to generate an aerosol (Applicant claims special no structures, special configurations, or any special values for any of the circuit elements, other than what is presented in the claims, that would allow one of ordinary skill in the art to understand what voltages are necessary to achieve the claimed function. Examiner interprets that the DAC taught by the prior art is capable of performing the claimed function of outputting a plurality of voltages.).
Regarding claim 9, Dendy in view of Scherer teaches the control device as appears above (see the rejection of claim 5), and Dendy further teaches wherein the control unit (Fig. 6 #905 microcontroller) is configured to adjust an output voltage of the converter (Fig. 6 #9054 digital to analog converter (DAC)) in the plurality of voltages or the voltages in the range in accordance with a type of the load (Applicant claims special no structures, special configurations, or any special values for any of the circuit elements, other than what is presented in the claims, that would allow one of ordinary skill in the art to understand what voltages are necessary to achieve the claimed function. Examiner interprets that the DAC taught by the prior art is capable of performing the claimed function of outputting a plurality of voltages for a number of purposes.) 
Regarding claim 13, Dendy in view of Scherer teaches the control device as appears above (see the rejection of claim 1), but does not teach wherein an electrical resistance value of the diode in a forward direction is smaller than an electrical resistance value of the operational amplifier.
	However, Applicant does not claim any specific value for either the diode or the operational amplifier. There are numerous combinations that can be chosen where the forward biased resistance of the diode is less than the resistance of the operational amplifier.
Therefore, choosing an electrical resistance value of the diode in a forward direction to be smaller than an electrical resistance value of the operational amplifier 
Regarding claim 15, Dendy in view of Scherer teaches the control device as appears above (see the rejection of claim 2), and Dendy further teaches wherein the control unit (Fig. 6 #905 microcontroller) is configured to set the first switch (Fig. 6 #945 heater power control circuit) in the ON state to generate an aerosol (The heater power control circuit provides power to the heater when the circuit is in ON state.).
Regarding claim 18, Dendy discloses a control device (Fig. 6) for an aerosol inhalation device, the device comprising: 
an comparator (Fig. 6 #947 operational amplifier) configured to perform output according to a voltage applied to a load configured to heat an aerosol source (Fig. 6 shows the output of the heater connecting to the non-converting input of the op-amp.) and having a correlation between a temperature and an electrical resistance value (Examiner interprets the limitation of the output having a correlation between temperature and resistance to be well known in the art. Temperature affects resistance.); 
a control unit (Fig. 6 #905 microcontroller) configured to perform processing based on the voltage according to the output (The input terminal ADC for the microcontroller is connected to the output of the op-amp); 
wherein the device (Fig. 6) further comprises a circuit (Fig. 6 #200 control circuit) configured to electrically connect a power supply (Fig. 2 #1 battery)  and the load (Fig. 6 #14 heater), the circuit (Fig. 6 #200 control circuit) is formed by a first region (Shown in the figure below), and a second region (Shown in the figure below) in which a maximum (Applicant does not reference any structures in the first or second regions where a voltage could be measured. Nonetheless, a skilled artisan is capable of adjusting the voltage of the signal being output by the op-amp to be lower than the voltages going in to the op-amp.), or an applied voltage is lower than a voltage applied to the first region, 

    PNG
    media_image1.png
    649
    780
    media_image1.png
    Greyscale

However, Dendy does not disclose a diode having an anode electrically connected to one of an input terminal the comparator.
Nonetheless, Scherer teaches a diode having an anode electrically connected to one of an input terminal of the comparator (Fig. 4A #302 logarithmic amplifier. The logarithmic amplifier is a well know circuit component and is known to have a diode connected to an op-amp in the claimed configuration.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the op-amp and resistor of Dendy with the op-amp and diode as taught by Scherer for the purpose of amplifying a wide dynamic range of the output signal. ([0067])
Regarding claim 19, Dendy discloses a control device (Fig. 6) for an aerosol inhalation device, the device comprising: 
a comparator (Fig. 6 #947 operational amplifier) configured to perform output according to a voltage applied to a load configured to heat an aerosol source (Fig. 6 shows the output of the heater connecting to the non-converting input of the op-amp.) and having a correlation between a temperature and an electrical resistance value (Examiner interprets the limitation of the output having a correlation between temperature and resistance to be well known in the art. Temperature affects resistance.); 
a control unit (Fig. 6 #905 microcontroller) configured to perform processing based on the voltage according to the output (The input terminal ADC for the microcontroller is connected to the output of the op-amp);  
wherein the device further comprises a first circuit (Shown in the figure below) and a second circuit (Shown in the figure below), which are electrically connected in parallel (The figure below shows the first and second circuits connected in parallel.) between a power supply (Fig. 2 #1 battery) and the load (Fig. 6 #14 heater), the first circuit (Shown in the figure below) and the second circuit (Shown in the figure below) (Fig. 6 #945 heater power control circuit) and a second switch (Fig. 6 #946 resistance measurement switch circuit), respectively, and 
being configured such that an electrical resistance value of the second circuit is larger than an electrical resistance value of the first circuit (The first circuit is shown as having no circuit elements that would add any resistance value to the circuit. The second circuit is shown with resistor R1. The resistance value of the second circuit is higher than the first.), and the control unit (Fig. 6 #905 microcontroller) is further configured to acquire the voltage according to the output of the operational amplifier (Fig. 6 #947 operational amplifier) during a time when the second switch (Fig. 6 #946 resistance measurement switch circuit) is in an ON state (The output of the second circuit is connected to an input of the op-amp. The output from the op-amp is connected to the input of the microcontroller. The microcontroller will acquire a voltage when the second switched is in an ON state or not.).


    PNG
    media_image2.png
    649
    780
    media_image2.png
    Greyscale

However, Dendy does not disclose a diode having an anode electrically connected to one of an inverting input terminal and a noninverting input terminal of the operational amplifier.
Nonetheless, Scherer teaches a diode having an anode electrically connected to one of an inverting input terminal and a noninverting input terminal of the operational amplifier (Fig. 4A #302 logarithmic amplifier. The logarithmic amplifier is a well-known circuit component and is known to have a diode connected to an op-amp in the claimed configuration.).
([0067])


    PNG
    media_image2.png
    649
    780
    media_image2.png
    Greyscale

However, Dendy does not disclose a diode having an anode electrically connected to one of an inverting input terminal and a noninverting input terminal of the operational amplifier.
Scherer teaches a diode having an anode electrically connected to one of an inverting input terminal and a noninverting input terminal of the operational amplifier (Fig. 4A #302 logarithmic amplifier. The logarithmic amplifier is a well-known circuit component and is known to have a diode connected to an op-amp in the claimed configuration.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the op-amp and resistor of Dendy with the op-amp and diode as taught by Scherer for the purpose of amplifying a wide dynamic range of the output signal. ([0067])

Allowable Subject Matter
Claims 10-12, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
The cited prior art does not disclose, teach, or suggest a power terminal of the operational amplifier being electrically connected to the second region as claimed in claim 10. Claims 11-12 depend on claim 10.
Also, the cited prior art does not disclose, teach, or suggest a cathode of the diode is electrically connected to a power supply terminal of the operational amplifier, or a potential at the cathode of the diode equals a potential at the power supply terminal of the operational amplifier as claimed in claim 14.

Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach or suggest a power supply terminal of the operational amplifier being electrically connected to the second region of the circuit. All cited references are silent as to how the operational amplifier is powered.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761